Citation Nr: 0923272	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


WITNESS AT HEARING ON APPEAL

Veteran
INTRODUCTION

The Veteran served on active duty from November 1959 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied the benefits 
sought on appeal.

In November 2007, the Veteran appeared and testified at a 
Travel Board hearing at the Oakland RO.  The transcript is of 
record.  

In a January 2008 decision, the Board denied service 
connection for PTSD and a lumbar spine disorder.  The Veteran 
appealed these issues to the United States Court of Appeals 
for Veterans Claims (Court) and, in March 2009, the Court 
granted a joint motion for remand on the two above-noted 
issues.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's low back disorder is attributable to his 
period of active duty.


CONCLUSION OF LAW

A lumbar spine disorder was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he injured his lumbar spine after 
falling into a ditch during service.  He also contends that 
he was paralyzed from the waist down for a week after falling 
down into the ditch and received light duty assignments for 
the remainder of his active service due to his back injury.  
He has reported experiencing low back pain since service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

A review of the Veteran's service treatment records (STRs) 
indicates that he denied any relevant medical history at his 
enlistment physical examination in November 1959.  Clinical 
evaluation of the spine and lower extremities was completely 
normal.

The Veteran was hospitalized for 9 days between September 28, 
1960, and October 7, 1960, after he fell into an 8-foot ditch 
while on maneuvers.  On admission, the in-service examiner 
stated, "The patient was not knocked out but had the wind 
knocked out of him."  The Veteran's chief complaint on 
admission was pain in the right flank.  Physical examination 
showed pain in the right flank on deep inspiration and no 
deformity of the thoracic cage.  Following admission, the 
Veteran's right flank pain "soon disappeared."  The 
diagnosis was surgical observation for possible intra-
abdominal injury, none found.  The Veteran was discharged to 
full duty.

At sick call on January 22, 1961, the Veteran complained of 
pain in the small of his back.  He reported a history of 
hospitalization for "trouble with kidneys."  Physical 
examination showed that he sat up with difficulty but there 
was no point tenderness.  Flexion, abduction, and external 
rotation were all negative.  The impression was lumbar 
strain.  On January 24, 1961, it was noted that the Veteran's 
back had improved.  He was placed on light duty.  

At sick call on September 19, 1961, the Veteran reported that 
he had slipped a disc in his back in October 1960 and had 
experienced constant low back pain since that time.  Physical 
examination showed that he could touch his toes with no pain 
on flexing knees or thighs.  The diagnosis was chronic 
sacroiliac joint sprain.

On orthopedic consultation in October 1961, the Veteran 
complained of constant back soreness since falling into a 
ditch during a training exercise in September 1960.  Physical 
examination showed a relatively normal range of motion with 
persisting localization of discomfort to the low back, with a 
question of whether this was the sacroiliac joint.

At the Veteran's separation physical examination in November 
1963, clinical evaluation of his spine and lower extremities 
was noted as completely normal.

VA clinical records show that there was slight narrowing of 
the L4-5 intervertebral disc space and no significant 
abnormalities on x-rays of the lumbosacral spine taken in 
August 2001.

Private clinical records from M.W., M.D., show that, in 
August 1993, the Veteran was treated for low back pain 
following a motor vehicle accident in July 1993.  Although he 
was not treated in the emergency room following this 
accident, the Veteran reported increased symptoms of muscle 
spasm and low back discomfort.  Physical examination showed 
moderate tenderness of the lumbar spine.  The assessment 
included acute lumbar strain and re-aggravation of a previous 
work-related injury.

On private examination by Dr. M.W. in June 2001, the Veteran 
complained of constant right low back and hip pain with 
burning, tingling, and numbness.  Dr. M.W. stated that the 
Veteran had been his patient since August 1988 when he had 
been treated for an on-the-job back injury which resulted in 
constant pain and lower back spasm.  The Veteran subsequently 
had lumbar spine surgery.  Dr. M.W. stated that he had 
reviewed the Veteran's VA hospital records dating back to 
September 28, 1960, and noted that the Veteran reported 
falling into a ditch while on maneuvers.  Physical 
examination showed pain and discomfort at the right L5-S1 
region.  Dr. M.W. opined that, having reviewed the Veteran's 
VA hospital records, "it is in all probability that he had 
his first injury to his lumbar spine on September 27, 1960, 
when he slipped and fell into a ditch.  I believe that was 
the start of his initial lumbar injury.  He later had an 
injury on April 13, 1988, when he slipped and fell."  The 
assessment was chronic lumbar pain syndrome with residual 
pain discomfort post-surgery.

On VA examination in December 2001, the Veteran complained of 
low back pain.  He reported falling off a cliff into an 8-
foot ditch.  "Apparently, the injury was so severe that he 
lost consciousness and when he woke up he was in a 
hospital."  The Veteran also reported that his fall into a 
ditch had resulted in right lower back pain, abdominal 
injuries, and a liver injury.  He reported being hospitalized 
for 10 days after this injury and being discharged with lower 
back pain.  He also reported being on light duty for 
6-7 months after this accident.  He stated further that he 
did not report his continuing low back pain at his separation 
physical examination.  The Veteran reported several post-
service on-the-job back injuries.  The VA examiner reviewed 
the Veteran's claims file, including his STRs and post-
service private treatment records.  Physical examination 
showed no gross deformities, no tenderness over the spinous 
processes, and the right hip was not tender.  The VA examiner 
stated that the Veteran "must have made a satisfactory 
recovery" from his claimed in-service back injury "because 
he did not seek any medical help except when he was injured 
again at work in 1965 and then in 1986."  Absent objective 
findings to justify the Veteran's complaints, the VA examiner 
concluded that the Veteran's post-service back injuries were 
not related to his initial post-service back injury in 1965 
and that he had recovered completely from his in-service back 
injury.  In a January 2002 addendum to this examination 
report, the VA examiner stated that, after reviewing the 
Veteran's x-rays, his present complaint of pain in the low 
back region was not related to the injury in service.

In a June 2002 letter, S.N., M.D., stated that the Veteran's 
low back pain was probably related to the injury that he 
sustained in September 1960.  In a July 2002 letter, R.D.O, 
D.O., stated that the Veteran suffered from severe low back 
pain that was initiated by an injury from a fall from a cliff 
while on active service.

On VA examination in April 2003, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his STRs.  The Veteran reported injuring his back initially 
during active service after falling off of a cliff into a 
10-foot ditch.  He reported that he lay at the bottom of the 
ditch for 2 hours prior to being taken to the hospital, where 
he spent 10 days, 7 of them paralyzed from the waist down.  
He reported being placed on light duty for the next 
18 months.  The VA examiner stated that the Veteran 
"certainly has an apparent tendency to 'embellish' his 
history somewhat, in his favor."  He noted that there was no 
mention whatsoever of any paralysis in the STRs, despite the 
Veteran's contention that he had been paralyzed from the 
waist down for 7 days.  The Veteran also reported his post-
service on-the-job back injuries, although the VA examiner 
noted that there were no records regarding these injuries.  
Physical examination showed normal lower back posture, and 
negative hip rotation tests while sitting.  X-rays showed 
unremarkable hip joints, normal sacroiliac joints, no 
significant scoliosis in any lumbar segment, some mild 
narrowing of L4-5, no significant osteophytic changes at any 
levels, and no evidence of spondylolyisis or 
spondylolisthesis.  The VA examiner stated that the Veteran 
tended to exaggerate his initial in-service injury, 
especially when compared to the contemporaneous service 
medical records.  This examiner also stated that the 
Veteran's report of paralysis lasting for a week was not 
supported by the STRs.  He stated further that "there is 
certainly a reasonable likelihood that [the Veteran] may have 
had a disc injury at L4-5 at the time of his injury in 1960, 
but there is no evidence to confirm this, nor were there any 
symptoms or signs of radiculitis or radiculopathy."  
Although there was evidence of in-service treatment for a 
back injury, there was no evidence of continuing disability 
between active service and 1987 or 1988 when the Veteran 
injured his low back on the job.  The VA examiner concluded 
that the evidence indicated that significant back disability 
seemed to be related to the post-service on-the-job back 
injuries rather than the remote in-service back injury.  The 
diagnoses included low back pain, with some symptoms 
suggestive of right spinal stenosis syndrome, and no 
objective evidence of significant radiculitis or 
radiculopathy.

The Veteran received regular outpatient treatment from 
Dr. R.D.O. in 2002 and 2003 for his complaints of low back 
pain.  In a June 2003 letter, Dr. R.D.O. stated that the 
Veteran had a history of significant back pain.  "The onset 
of his pain was reportedly from an injury he sustained while 
in military service.  He was on a training exercise in which 
he had a fall from a cliff.  He had [temporary] paralysis for 
some time, then was on light duty for greater than 1 years' 
time."

In a letter date-stamped as received by VA in July 2003, 
Dr. S.N. stated that the Veteran had a history of chronic low 
back pain.  X-rays of the lumbosacral spine taken in December 
2001 showed disc disease at L4-5.  "This could be as a 
consequence of trauma/injury to his low back in the past."

On private outpatient treatment in July 2003, the Veteran 
complained of low back pain.  He reported a history of a low 
back injury in September 1960 and that x-rays from that time 
showed L4-L5 narrowing.  Physical examination showed 
radiculopathy in the L5 distribution.  The private examiner 
stated, "This current problem is apparently directly related 
to the initial injury."  The assessment included lumbar disc 
disease with radiculopathy.

On examination by Dr. M.W. in February 2004, the Veteran 
complained of constant localized low back pain and an 
inability to sleep on his right side due to back pain.  
Physical examination showed pain discomfort primarily at the 
L4-5 level.  Dr. M.W. opined that the Veteran's chronic 
lumbar pain syndrome "may be" due to active service.  The 
assessment was chronic lumbar pain syndrome secondary to 
severe degenerative disc disease at L4-5 with narrowing of 
the disc space, confirmed by x-rays and magnetic resonance 
imaging (MRI) scan.

In a February 2004 letter, Dr. R.D.O. stated that, after 
reviewing the Veteran's MRI scan taken in October 1988, he 
had "marked disc degeneration" at the time of an acute back 
injury.  Dr. R.D.O. concluded that the Veteran's disc disease 
occurred prior to that acute back injury dated in 1988.  

On VA examination in February 2005, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his STRs.  The Veteran reported falling into an 8-foot ditch 
and injuring his right flank during active service.  The VA 
examiner stated that the Veteran's disability level had not 
changed since he last examined the Veteran in December 2001.  
This examiner concluded that, although it would be 
speculation, "[I]t is conceivable that from the fall that 
the veteran sustained in 1960 he sustained an injury to his 
low back area."

In a September 2007 letter, Dr. R.D.O. stated that the 
Veteran had reported falling into a ditch and suffering 
paralysis from the waist down for 1 week during active 
service.  Since service, the Veteran reported suffering from 
marked progressive lumbar pain.  Dr. R.D.O. concluded, 
"There can be no question that [the Veteran's] progressive 
severe back pain was caused his initial fall into the ditch 
while serving in the military." 

Upon review of the evidence of record, the Board finds that 
the evidence is in at least equipoise as to the etiology of 
the Veteran's claimed lumbar spine disorder.  The STRs 
clearly reflect treatment for a low back disorder, and the 
Veteran has competently testified that he has experienced 
progressive lumbar spine pain since service.  Moreover, the 
STRs reflect medical treatment following a fall into a ditch 
that is consistent with the Veteran's general allegations.  
The record also shows that the Veteran had multiple post-
service back injuries.  The competing medical opinions of 
record suggest that the Veteran's current lumbar spine 
disorder may be attributable, at least in part, to his 
initial in-service back injury.  The Board recognizes that 
there is no evidence that the Veteran was paralyzed for seven 
days during service, but notes that subsequently, he was 
treated for back pain in some relation to this fall.  The 
Board also recognizes that there are medical opinions 
attributing his current lumbar spine disorder to his post-
service 1988 back injury, as well as others finding that the 
onset of his lumbar spine disorder was during service.  Given 
the competing medical opinions, the Board finds the evidence 
to be in relative equipoise as to the origin of his low back 
disorder.  Accordingly, reasonable doubt is resolved in the 
Veteran's favor and service connection is granted for a low 
back disorder.

ORDER

Service connection for a low back disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




REMAND

Pursuant to the joint motion for remand, the Board finds that 
further evidentiary development regarding the PTSD claim is 
necessary.  The joint motion specifically addressed the lack 
of sufficient reasons and bases with respect to whether VA 
considered alternate stressors as alleged by the Veteran in 
support of his PTSD claim.  Specifically, in the Veteran's 
November 2004 PTSD stressor statement, the Veteran alleged 
that during service, he fell in a ditch and this contributed 
to his current PTSD symptomatology.  The Veteran also 
reported other stressors in that statement.  

The Veteran has been previously diagnosed as having PTSD, 
adjustment disorder, panic attacks, and depression-some of 
which were found to be related to his service.  Of note, the 
Veteran has asserted that his PTSD stressors occurred during 
active service; however, he has not provided sufficient 
information about some of his claimed in-service stressors 
such that they can be corroborated by JSRRC.  The Veteran, 
however, has not been afforded a VA examination to determine 
whether his PTSD, or other psychiatric disorder, was caused 
by the confirmed in-service fall into an 8-foot ditch.  

The Board notes that in an October 2005 deferred rating 
decision, the RO planned to schedule the Veteran for a VA 
examination to determine whether the Veteran's has "PTSD due 
to the fall in 09/60."  The record, however, does not show 
that any VA examination was performed regarding this issue, 
nor was there record of an attempt to schedule this 
examination.  As such, the Board finds that a remand is 
necessary for a VA examination to be scheduled to determine 
whether any acquired psychiatric disorder is attributable to 
the Veteran's active duty-including the September 1960 fall.  

Additionally, the Veteran has not been provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, upon remand, the Veteran should be provided the 
requisite notice.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
acquired psychiatric disorder(s) had its 
onset in service.  The examiner should 
specifically opine as to whether any 
currently diagnosed acquired psychiatric 
disorder is related to his in-service fall 
into a ditch.  The examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional procedural 
and evidentiary development and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


